


Exhibit 10.4
2011-2013 Bonus Plan Long-Term Commercial Award
US Form
CHENIERE ENERGY, INC.
2011 INCENTIVE PLAN
RESTRICTED STOCK GRANT


1.    Grant of Restricted Shares. Cheniere Energy, Inc., a Delaware corporation
(the “Company”), hereby grants to _______ (“Participant”) all rights, title and
interest in the record and beneficial ownership of ___________ shares (the
“Restricted Shares”) of common stock, $0.003 par value per share, of the Company
(“Common Stock”), subject to the conditions described in this grant of
Restricted Stock (this “Grant”) and in the Company's 2011 Incentive Plan (the
“Plan”). The Restricted Shares are granted on _______________, 2012 (the “Grant
Date”) pursuant to the Cheniere Energy, Inc. 2011-2013 Bonus Plan (the “Bonus
Plan”). Unless otherwise defined in this Grant, capitalized terms used herein
shall have the meanings assigned to them in the Plan.


2.    Effect of the Plan. The Restricted Shares granted to Participant are
subject to all of the provisions of the Plan and this Grant, together with all
of the rules and determinations from time to time issued by the Committees and
by the Board pursuant to the Plan; provided, however, that in the event of a
conflict between any provision of the Plan and this Grant document or between
any provision of the Bonus Plan and this Grant document, the provisions of this
Grant document shall control. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Grant shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.


3.    Issuance and Transferability. The Restricted Shares may be evidenced in
such manner as the Company shall deem appropriate, including, without
limitation, book-entry registration with the Company's transfer agent or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of the Restricted Shares, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Shares and shall be held by the Company or by an escrow agent until
the forfeiture restrictions described in Section 4 expire and all required
withholding obligations as described in Section 11 of this Grant and the
provisions of the Plan have been satisfied. The Participant shall have all the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote and the right to receive dividends or other distributions paid or
made with respect to such shares. The Restricted Shares are not transferable
except by will or the laws of descent and distribution or as otherwise permitted
under Section 16(f) of the Plan. References to Participant, to the extent
relevant in the context, shall include references to authorized transferees. Any
transfer in violation of this Section 3 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all unvested Restricted Shares.
No right or benefit hereunder shall in any manner be subject to any debts,
contracts, liabilities, or torts of Participant or otherwise made subject to
execution, attachment or similar process except as provided in Section 16(f) of
the Plan.

1

--------------------------------------------------------------------------------




4.    Risk of Forfeiture. Participant shall, without further action of any kind
by the Company or Participant, immediately forfeit all rights to any non-vested
portion of the Restricted Shares in the event of termination, resignation or
removal from employment with the Company under circumstances that do not cause
Participant to become fully vested under the terms of the Plan or this Grant.
Restricted Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by
Participant, and the Company shall have the full and absolute right to cancel
any evidence of Participant's ownership of such forfeited Restricted Shares and
to take any other action necessary to demonstrate the Participant no longer owns
such forfeited Restricted Shares. Following such forfeiture, Participant shall
have no further rights with respect to the forfeited Restricted Shares.
Participant, by his or her acceptance of this Grant, irrevocably grants to the
Company a power of attorney to transfer Restricted Shares that are forfeited to
the Company and agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer.


5.    Vesting. The Restricted Shares shall vest and the forfeiture restrictions
shall lapse during Participant's Continuous Service in such installments and on
such dates as follows (subject to the final sentence in this paragraph): (i) 35
percent of the Restricted Shares will vest on the day (the “Initial Vesting
Date”) construction commences on the Sabine Pass liquefaction project (the
“Project”) (for these purposes construction shall be deemed to have commenced on
the date Sabine Pass Liquefaction, LLC delivers full notice to proceed to
Bechtel Oil, Gas and Chemicals, Inc. under the Engineering, Procurement and
Construction Agreement, dated November 11, 2011 by and between Sabine Pass
Liquefaction, LCC and Bechtel Oil, Gas and Chemicals, Inc.), (ii) an additional
10 percent of the Restricted Shares will vest on the first anniversary of the
Initial Vesting Date, (iii) an additional 15 percent of the Restricted Shares
will vest on the second anniversary of the Initial Vesting Date, (iv) an
additional 15 percent of the Restricted Shares will vest on the third
anniversary of the Initial Vesting Date and (v) the remaining portion (25
percent) of the Restricted Shares will vest on the fourth anniversary of the
Initial Vesting Date. Notwithstanding the foregoing, any Restricted Shares not
then vested shall vest in full immediately upon (a) the occurrence, during
Participant's Continuous Service, of a Change of Control, (b) the Company or an
Affiliate terminates Participant's employment without Cause (as defined below)
or (c) the death or Disability of Participant while performing Continuous
Service. Except as otherwise provided in the foregoing sentence, if
Participant's Continuous Service is terminated for any reason, any Restricted
Shares not then vested shall not vest (except as otherwise provided herein) and
shall be forfeited back to the Company. Notwithstanding anything herein to the
contrary, in the event that full notice to proceed is not delivered within one
(1) calendar year of the Grant Date, then all Restricted Shares will be
forfeited back to the Company.





2

--------------------------------------------------------------------------------




For purposes of this Grant, the term “Cause” means termination of employment
with the Company or an Affiliate by the Company or such Affiliate under any of
the following circumstances:


(a)the willful commission by Participant of a crime or other act of misconduct
that causes or is likely to cause substantial economic damage to the Company or
an Affiliate or substantial injury to the business reputation of the Company or
Affiliate;


(b)the commission by Participant of an act of fraud in the performance of
Participant's duties on behalf of the Company or an Affiliate;


(c)the willful and material violation by Participant of the Company's Code of
Business Conduct and Ethics Policy; or


(d)the continuing and repeated failure of Participant to perform the duties of
Participant to the Company or an Affiliate, including by reason of the
Participant's habitual absenteeism.


6.    Ownership Rights. Subject to the restrictions set forth in this Grant and
the Plan, Participant is entitled to all voting and ownership rights applicable
to the Restricted Shares, including the right to receive any cash dividends that
may be paid on the Restricted Shares.


7.    Reorganization of the Company.   Subject to Section 15 of the Plan, the
existence of this Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business; any merger or consolidation of the Company; any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Restricted Shares or the rights thereof; the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


8.    Recapitalization Events. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares as provided for in the Plan
and then for all purposes references herein to Common Stock or to Restricted
Shares shall mean and include all securities or other property (other than cash)
that holders of Common Stock of the Company are entitled to receive in respect
of Common Stock by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Shares.


9.    Certain Restrictions. By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities and other applicable laws, rules or regulations, or with
this document or the terms of the Plan.

3

--------------------------------------------------------------------------------






10.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Section 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived in writing,
either generally or in any particular instance, by the Company. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.    


11.    Withholding of Taxes. All payments under the terms of the Grant shall be
subject to, and reduced by, the amount of all federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments. Participant agrees that, if he or she makes a timely
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with regard to the Restricted Shares, Participant will so notify the Company in
writing at the time Participant makes such election and provide a copy thereof
to the Company, so as to enable the Company to timely comply with any applicable
governmental reporting requirements. The Company shall have the right to take
any action as may be necessary or appropriate to satisfy any federal, state or
local tax withholding obligations, provided, however, that except as otherwise
agreed in writing by the Participant and the Company, if Participant is an
Executive Officer or an individual subject to Rule 16b-3 such tax withholding
obligations will be effectuated by the Company withholding a number of shares of
Common Stock from the Grant having a Fair Market Value equal to the amount of
such tax withholding obligations (at the minimum withholding tax rate required
by the Code). The Company's obligation to deliver Restricted Shares to
Participant upon the vesting of such shares is subject to the satisfaction of
any and all applicable federal, state and local income and employment tax
withholding requirements.
    
12.    No Guarantee of Tax Consequences. The Grant is intended to be exempt from
or to comply with the requirements of Section 409A of the Code and the Grant
shall be interpreted accordingly. The Company makes no commitment or guarantee
to Participant that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Grant.
    
13.    Severability; Interpretive Matters. In the event that any provision of
this Grant shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable and shall not affect the remaining provisions
of this Grant, and the Grant shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein. Whenever
required by the context, pronouns and any variation thereof shall be deemed to
refer to the masculine, feminine, or neuter, and the singular shall include the
plural, and vice versa. The captions and headings used in the Grant are inserted
for convenience and shall not be deemed a part of the Grant granted hereunder
for construction or interpretation.

4

--------------------------------------------------------------------------------






14.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant's performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.
    
15.    Governing Law. The Grant shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent that federal law
does not supersede and preempt Delaware law (in which case such federal law
shall apply).


16.    No Right To Continued Employment. Nothing in this Grant shall confer upon
the Participant any right to continued employment with the Company (or its
Affiliates or their respective successors) or to interfere in any way with the
right of the Company (or its Affiliates or their respective successors) to
terminate the Participant's employment at any time.


17.     Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.


IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.


CHENIERE ENERGY, INC.


By: ____________________________                     


Name: __________________________                     
                            
Title: ___________________________                     




I hereby accept the Grant subject to all of the terms and provisions hereof. I
acknowledge and agree that the Grant shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in the Grant (not through the act of issuing the Grant).


                                                
                            
________________________________
Participant









5